NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 12, 2021 *
                                Decided April 12, 2021

                                         Before

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge

No. 20-2636

JAMES E. CURTIS,                                  Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Eastern District of Wisconsin.

      v.                                          No. 18-CV-1822

LISA SCHWARTZ, et al.,                            William E. Duffin,
      Defendants-Appellees.                       Magistrate Judge.




                                       ORDER

       While James Curtis was on probation for driving while intoxicated, he repeatedly
failed his mandatory alcohol tests. As a result, he was jailed twice and ultimately spent
90 days in a treatment facility. Curtis, who had filed many grievances during his term of
supervision, sued his probation officers for retaliation and administrators at the


      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2636                                                                          Page 2

Wisconsin Department of Corrections for failing to intervene. The district court entered
summary judgment for the defendants. We affirm.

        In 2018, Curtis (a Wisconsin resident) was sentenced to 18 months of probation
for his third Illinois conviction for driving while intoxicated. At the time he was already
on probation in Wisconsin for convictions for skipping bail and driving while
intoxicated (his fourth such offense in Wisconsin). As conditions of his Wisconsin
probation, he had to abstain from possessing or consuming alcohol and comply with all
breathalyzers ordered by his probation officer.

       Curtis’s term of Illinois probation was transferred to Wisconsin, where he was
mistakenly labeled as “Act 100”. Act 100 is a Wisconsin policy that applies to certain
probationers with multiple Wisconsin convictions for driving while intoxicated; they
are supervised by specially trained officers and subject to increased oversight. Curtis
was assigned to Lisa Schwartz, who was trained to supervise Act 100 probationers.
(Curtis agrees that he was placed in this category but disputes that he met the criteria.)

       Schwartz met with Curtis and explained the conditions of his probation, which
included alcohol monitoring through regular remote testing with a mobile breathalyzer.
A positive result required Curtis to repeat the test every 15 minutes for an hour to
assess if his blood alcohol level was changing. Schwartz noted in Curtis’s file that he
was not actually an Act 100 probationer, but she had added breathalyzer monitoring to
enforce the condition that he avoid alcohol, given his history of alcohol-related offenses.
That day, Curtis filed a grievance about his transfer to Schwartz’s supervision; he
complained that her office was “too crowded” and he had to wait 40 minutes to see her.

        Four times in the next couple of months, Curtis missed or failed a breathalyzer
test, resulting in one warning, two stints in custody, and one period in a rehabilitation
facility. First, during the week he initially met with Schwartz, a test detected alcohol in
Curtis’s system, and he failed to re-test at 15-minute intervals. When he later met with
Schwartz, Curtis said that he did not drink alcohol but used alcohol wipes on his face
and was exposed to ethanol at work. Schwartz told him that the breathalyzer can signal
the presence of alcohol even when the test-taker has not been imbibing but had used a
product with alcohol in it. Thus, Curtis was not to use any substance containing alcohol.
Curtis took a urine test, which was negative for alcohol, and went home.

       A couple of days later, Curtis took the breathalyzer test late and again tested
positive for alcohol. A test fifteen minutes later still detected alcohol on his breath.
No. 20-2636                                                                           Page 3

Curtis told Schwartz that the results were likely from the paint thinner he spilled on
himself or the hairspray his barber used. Schultz did not find the excuses credible; she
had Curtis placed in custody for three days on a “probation hold.”

        When Curtis was released, he was briefly transferred to a new probation officer,
Debbie Adams. Adams met with Curtis and emphasized that products containing
alcohol—including cough syrup, mouth wash, and alcohol wipes—were off limits
under the “zero tolerance” policy. Curtis’s assignment to Adams was short-lived, but
the notes from that period start referring to him as an Act 100 probationer. After a few
days, he was transferred back to Schwartz.

        Curtis filed a second grievance. He complained about his transfer to Schwartz
and to Adams, asserted that the officers had forced him to engage in alcohol monitoring
in retaliation for his earlier grievance, and contested the results of the breathalyzer tests.

       Soon after, Curtis was late for another scheduled breathalyzer and tested positive
for alcohol in four consecutive tests. He explained that he had used hand sanitizer twice
that day, but Schwartz disbelieved him: In her experience, when the test detects hand
sanitizer, the amount of alcohol registered every 15 minutes decreases at a faster rate
than his test results showed. Curtis was arrested and placed in custody for 41 days.

        While in jail, Curtis registered more complaints about his supervision. He filed
two grievances, asserting that he had not consumed alcohol and that Schwartz had him
jailed to harass him for filing grievances. He raised similar concerns in a letter to
administrators of the jail and the Wisconsin Department of Corrections.

        After his release, Curtis maintained his pattern of multiple late tests, followed by
a positive test without the required follow ups. He insisted the results were flawed and
likely picking up traces of alcohol from gasoline and mouthwash, but he was arrested
again for violating probation. As an alternative to seeking revocation of his probation,
Schwartz offered him a place at a treatment facility. Curtis initially agreed but soon
wrote to administrators at the Department of Corrections, insisting that he signed the
agreement under duress, disputing the test results, and re-asserting that Schwartz was
retaliating against him for his grievances. In response, the administrators explained that
Schwartz’s actions were above board and that Curtis had been arrested because of his
violations. Curtis spent 90 days at the treatment facility.
No. 20-2636                                                                         Page 4

       After continuing to write letters and pursue grievances and appeals, Curtis
eventually filed this lawsuit. He alleged that Schwartz and Adams had retaliated
against him for exercising his First Amendment rights to file grievances by conspiring
to take him into custody. See 42 U.S.C. § 1983. He also sued the many Department of
Corrections administrators who received his grievances and letters, asserting that they
knew about the retaliation and failed to intervene. Id.

       The district court (Magistrate Judge Duffin, presiding by consent,
see 28 U.S.C. § 636(c)) entered summary judgment for the defendants. It determined that
no reasonable jury could conclude that Schwartz or Adams had placed Curtis in
custody for complaining about them rather than for violating the alcohol monitoring
requirements of his probation. And because there was no constitutional violation, the
court continued, the administrators did not fail to intervene to prevent one.

       On appeal, Curtis challenges the entry of summary judgment on his retaliation
claim. To establish a prima facie case of First Amendment retaliation, Curtis had to
produce evidence that his grievances were a motivating factor in Schwartz’s and
Adams’s decisions that led to his custody and placement in the rehabilitation facility.
See Douglas v. Reeves, 964 F.3d 643, 645–46 (7th Cir. 2020). We review de novo. Id. at 645.

        We agree with the district court that no reasonable jury could conclude that
Schwartz or Adams retaliated against Curtis for filing grievances. The undisputed
evidence shows that each time Curtis was placed in custody, the decision was based on
objective evidence that he had missed or failed breathalyzer tests in violation of the
conditions of his probation. See Manuel v. Nalley, 966 F.3d 678, 680–81 (7th Cir. 2020)
(search of inmate who filed grievances was not retaliatory where search was based on
reports of contraband). Curtis insists that he did not drink alcohol during his probation
and that the results were flawed. But that argument misses the point. Whether the
officers were correct that Curtis consumed alcohol does not undermine their
explanations that they placed him in custody because he violated the alcohol-
monitoring rules. See Mullin v. Gettinger, 450 F.3d 280, 285–86 (7th Cir. 2006) (decision
based on incorrect information is not evidence that the decision was retaliatory).
Cf. Nieves v. Bartlett, 139 S. Ct. 1715, 1727 (2019) (probable cause to arrest defeats
retaliatory arrest claims).

       Curtis argues that the district court ignored evidence that he should never have
been forced to take breathalyzers because he was not an Act 100 probationer. He
maintains that Schwartz and Adams categorized him as Act 100 only after he filed his
No. 20-2636                                                                          Page 5

first grievance, as a way to subject him to the onerous monitoring that allowed the
defendants to jail him. But that argument, too, is unavailing. Curtis was mandated to
take the breathalyzer tests before he was categorized as Act 100 and, indeed, before he
filed a grievance against Schwartz. Schwartz explained that condition when she first
met with him on August 28, when she noted that he was not an Act 100 probationer but
that, based on his history of alcohol-related offenses and the condition of his probation
that he not possess or use alcohol, he would benefit from regular breathalyzers. Thus,
even if Curtis was later mischaracterized as Act 100, that label could not have been part
of a retaliatory scheme to force him into alcohol monitoring. And because Curtis filed
his first grievance after the breathalyzer condition was imposed, the testing requirement
itself could not have been a response to the grievance. See Douglas, 964 F.3d at 645–46.

       Curtis also contends that the district court overlooked the fact that Schwartz did
not give him urine tests after his positive breathalyzer results, a measure that he says
would have proved he never consumed alcohol. He insists that Schwartz preferred to
rush him into custody because he had complained about her. But, despite Curtis’s
unsupported argument to the contrary, the record shows that Schwartz was not
required to use urine tests to corroborate positive breathalyzer results. And speculation
about Schwartz’s motives is not evidence sufficient to defeat summary judgment.
Devbrow v. Gallegos, 735 F.3d 584, 588 (7th Cir. 2013). As the district court stated, Curtis
lacks any evidence, such as suspicious timing or disparate treatment, to support an
inference that Schwartz was motivated by retaliation. See Manuel, 966 F.3d at 680.

        Finally, Curtis challenges the decision on his failure-to-intervene claim. But the
district court was correct that there can be no liability for failure to intervene if there
was no underlying unconstitutional act. See Gill v. Milwaukee, 850 F.3d 335, 342 (7th Cir.
2017). In any case, only persons who cause or participate in a constitutional violation
are responsible under § 1983; administrators who review a grievance about a prior act
of misconduct do not cause or contribute to the conduct forming the basis of the
grievance. Owens v. Evans, 878 F.3d 559, 563 (7th Cir. 2017).

                                                                                AFFIRMED